Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious to control the upstream pressure control valve in at least one of a pressure increasing mode, a pressure holding mode, a pressure decreasing mode, and a non-controlling mode, and set the upstream pressure to the pressure in the master cylinder device in the non-control mode, and when a specific abnormality in which the upstream pressure can be supplied from the upstream braking actuator to the braking force generating device of each wheel but a braking pressure in the braking pressure in the braking force generating device of any one of the wheels cannot be decreased due to failure in a pressure decreasing valve of each wheel causing an inability to discharge the brake oil into the reservoir occurs in the downstream braking actuator, execute an alternative anti-skid control in which the braking pressure of one wheel group is controlled by controlling at least the device of each wheel such that the braking pressure of the one wheel group is permitted to be higher than a lock pressure of the other wheel group but does not become higher than the lock pressure of the one wheel group, and the braking pressure of the other wheel group is controlled so that the braking pressure of the other wheel group does not become higher than the lock pressure of the other wheel group, wherein the lock pressure is the braking pressure when a braking pressure control mode changes to the pressure decreasing mode for a first time after the anti-skid control starting condition is satisfied for the one wheel group, and during an anti-skid control, the downstream braking actuator is configured such that the lock pressure of one of the front wheel group and the rear wheel group is higher than the lock pressure of the other of the front wheel group and the rear wheel group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.